DETAILED ACTION
This Office Action is in response to the filing of Request for Continued Examination and amendments therein filed 5/14/2021. As per the amendment, claims 1 and 7 have been amended, claim 15 has been cancelled, and no claims have been added. Thus, claims 1, 3-14, and 16 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/14/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 13-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US Pat. 8,757,156).


    PNG
    media_image1.png
    345
    586
    media_image1.png
    Greyscale

Regarding claim 3, Martin discloses wherein the grip region has an upwardly extending ridge (see annotated Fig. 6 below where the upper section forms a curved ridge that extends along the top of the cover 50, such that the very upper curved surface of the cover 50 is a ridge that extends upward).
Regarding claim 13, Martin discloses the valve further comprises a top surface that extends between the two side walls (see Figs. 2 and 6 where the upper sections of cover 50 and upper surface 54 are a top surface, which is between the two side cover pieces 50), wherein the upwardly extending ridge is disposed on the top surface (see annotated Fig. 6 below where the 
Regarding claim 14, Martin discloses the valve further comprises apertures disposed in each side wall that are adapted to allow exhaled air to pass through the valve (see Fig. 2 where valve 20 has a series of side vents 56 which are apertures that are in each of the side walls formed by cover 50, and allow air to pass through the valve). 
Regarding claim 16, Martin discloses the curved side walls further comprise a textured surface that is adapted to indicate to the user the location of the grip region (see annotated Fig. 6 above where the sides of the cover 50 have the plurality of vents 56 and inwardly extending mid-portions between them which are able to be both seen and felt by a user, the fingers being able to feel the change in texture between the vents and the walls around them, as well as the corners of the vent, which visually indicate where the grip region is).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Curran et al. (US Pat. 6,604,524) in view of Martin.
Regarding claim 1, Curran discloses a personal respiratory protection device comprising a main body (foldable respiratory mask 102 in Fig. 12) carrying an exhalation valve (exhalation 
Curran does not have a detailed description of the valve having two curved side walls that form a grip region, wherein each curved side wall has an inwardly extending mid-portion and outwardly extending base and upper sections, wherein the inwardly extending mid-portion extends towards an interior of the exhalation valve and outwardly extending base and upper sections extend away from the interior of the exhalation valve. It is noted that Curran does have outwardly extending base and upper sections (see Fig. 10 where base 107 extends 
However, Martin teaches a similar mask device with an exhalation valve, where the valve has two curved side walls that from a grip region (see Figs. 2 and 6 where valve 20 has cover 50, which is a sidewall of the valve, with the shape being curved so that it both better conforms to the curvature of the mask, and to help reduce the size of the vents in order to better protect them against damage; see Col. 2 lines 64-67 to Col. 3 lines 1 -16), wherein each curved side wall has an inwardly extending mid-portion (see annotated Fig. 6 below where each of the side walls of cover 50 has a plurality of mid-portions which extend inward toward the mask and the interior of the valve) and outwardly extending base and upper sections (see annotated Fig. 6 below where the upper section and base section each extend outward (either transversely or laterally) away from the mask and the interior of the valve), wherein the inwardly extending mid-portion extends toward an interior of the exhalation valve (see annotated Fig. 6 below where the mid-portion prongs extend inward towards the interior of the exhalation valve) and outwardly extending base and upper sections extend away from the interior of the exhalation valve (see annotated Fig. 6 below where the base portion and upper portion extend away from the interior of the valve, the base extending away laterally, and the upper portion extending away transversely).

    PNG
    media_image1.png
    345
    586
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sidewalls of the valve of Curran to be curved side walls as taught by Martin as it would help the valve conform to the shape of the mask body, while providing the benefit of allowing for smaller vent holes which help protect the vent from damage (Martin; see Col. 2 lines 64-67 to Col. 3 lines 1-16). It is understood that the curved side walls of the modified Curran device, as modified by Martin, has the inward and outward extending portions, and that they are included in the modification of the sidewalls of Curran.

    PNG
    media_image2.png
    280
    271
    media_image2.png
    Greyscale

Regarding claim 3, the modified Curran device has everything as claimed, including the grip region has an upwardly extending ridge (Curran; see upwardly extending ridge in annotated Fig. 10.2 below, which has been modified to be curved as taught by Martin).

    PNG
    media_image3.png
    280
    271
    media_image3.png
    Greyscale


	Regarding claim 5, the modified Curran device has everything as claimed, including the upwardly extending ridge has an outwardly extending rib (Curran; see annotated Fig. 10.3 below, where the marked upwardly extending rib from annotated Fig. 10.2 above has the now marked outwardly extending rib, which extends outward from the valve to form opening 112).

    PNG
    media_image4.png
    280
    271
    media_image4.png
    Greyscale

	Regarding claim 9, the modified Curran device has everything as claimed, including the main body comprises: an upper panel (Curran; upper panel 124 in Fig. 12), a central panel (Curran; central panel 122 in Fig. 12), and a lower panel (Curran; lower panel 126 in Fig. 12), the central panel being separated from each of the upper and lower panels by a first and second 
	Regarding claim 10, the modified Curran device has everything as claimed, including the device has a multi-layered structure (Curran; multi-layer composite web 214 in Fig. 16) that comprises a first inner cover web (Curran; inner cover web material 212 in Fig. 16; see also Col. 16 lines 20-43), a filtration layer that comprises a web that contains electrically-charged microfibers (Curran; filtration material 210 in Fig. 16; see also Col. 18 lines 34-56), and a second outer cover web (Curran; outer cover web 200 in Fig. 16; see also Col. 16 lines 20-43), the first and second cover webs being disposed on first and second opposing sides of the filtration layer, respectively (Curran; see Fig. 16 where inner cover web material 212 and outer cover web material 200 are on opposite sides of the multi-layer composite web 214), wherein the nose conforming element is attached to the second cover web (Curran; see Col. 17 lines 3-6 where the nose clip can be on the outer surface of the outer cover web).
	Regarding claim 12, the modified Curran device has everything as claimed, including a headband that comprises an elastomeric material, the headband being secured to the main body (Curran; see Col. 15 lines 59-63).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Curran in view of Martin as applied to claims 1 and 5 above, respectively, and further in view of Lustenberger et al. (US Pub. 2010/0051031).
Regarding claim 6, the modified Curran device has everything as claimed, including a grip region on the valve.
The modified Curran device does not have a detailed description that the valve has an indicia to indicate to a user the location of the grip region.
However, Lustenberger teaches a respiratory mask with a valve member (valve 3 of the mask shown in Fig. 4), where the valve has an indicia to indicate to a user the location of that part of the valve (see [0053] lines 1-4 where the valve can be phosphorescently colored) so that the device can be easily seen in dark or vision-obscuring conditions (see [0003] lines 1-2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of the exhalation valve of the modified Curran device to have phosphorescent coloring as taught by Lustenberger, since it would give the device enhanced usability in situations where visibility is impaired. 
Regarding claim 7, the modified Curran device has everything as claimed, including wherein the indicia is a coloured region on the valve (Lustenberger; see [0053] lines 1-4).
Regarding claim 8, the modified Curran device, as modified in claim 6, has everything as claimed, including wherein grip region and the indicia are coextensive (Lustenberger; see [0053] lines 1-4 where the grip region is part of the valve, and the whole valve is colored, therefore the indicia and grip region are coextensive).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Curran in view of Martin as applied to claim 1 above, and further in view of Gloag et al. (US Pub. 2008/0271740).
Regarding claim 11, the modified Curran device has everything as claimed, including a lower panel (Curran; lower panel 126 in Fig. 12).
The modified Curran device does not have a detailed description that the lower panel has a graspable tab attached to an interior portion of the lower panel, the tab being graspable in use to open the device.
However, Gloag teaches a graspable tab (graspable tab 22 in Fig. 1) attached to a lower panel (see [0054] lines 15-21 where the tab extends from and is thus connected to the lower panel), the tab being graspable in use to open the device (see [0054] lines 15-21 where the tab is used to help open the mask into a usable configuration).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower panel of the modified Curran device to have a graspable tab as taught by Gloag as it would give an additional means of manipulating the panels of the device to adjust the position or open the panels so that the mask can be used.
Response to Arguments
Applicant's arguments filed 5/14/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-9 of the arguments that the 35 U.S.C. 102 rejection in light of Martin does not teach the limitations of the amended claim 1, namely the requirement that 
	Applicant’s arguments on pages 9-12 are in regards to the 35 U.S.C. 103 combination of Curran in view of Martin, and have been addressed in the above arguments, as the combination relies on the same sidewall teaching as the 102 rejection in view of Martin. 
	Thus, the arguments are deemed not persuasive, and the rejections hold. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785  

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785